     Case 2:19-cv-01791-WBS-KJN Document 33 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   VALERIE BROOKS, individually and on            CASE NO. 2:19-cv-01791-WBS-KJN
     behalf of all others similarly situated,
12                                                  [PROPOSED] ORDER GRANTING
                   Plaintiff,                       STIPULATION TO EXTEND TIME TO
13                                                  RESPOND TO WRITTEN DISCOVERY
           v.                                       AND TO DISCLOSE EXPERTS AND
14
                                                    PRODUCE REPORTS
15   ULTA BEAUTY INC., a/k/a ULTA
     SALON, COSMETICS & FRAGRANCE,
16   INC., a Delaware corporation; and DOES
     1 to 10, inclusive,                            Magistrate Judge Kendall J. Newman
17
                   Defendants.                      Complaint served: September 17, 2019
18

19

20

21

22

23

24

25

26
27

28
                                                1            Case No.: 2:19-cv-01791- WBS-KJN
29      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                  DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
30
     Case 2:19-cv-01791-WBS-KJN Document 33 Filed 01/15/21 Page 2 of 2


 1          THIS MATTER is before the Court on consideration of the stipulation between the

 2   parties to extend Defendant’s time to respond to Plaintiff’s Special Interrogatories, Requests for

 3   Admissions, and Requests for Production of Documents (Sets One), to February 26, 2021, as

 4   well as the stipulation between the parties to extend the deadline to disclose experts and produce

 5   reports in accordance with FRCP Rule 26(a)(2) as currently scheduled under the Status (Pretrial

 6   Scheduling) Order [Docket Number 22] to February 26, 2021. This is the fourth request to

 7   extend the deadlines to respond to written discovery and to disclose experts and produce reports.

 8          Upon consideration of the stipulation, the Court grants the extensions requested. The

 9   Court hereby orders Defendant to respond to written discovery propounded by Plaintiff no later

10   than February 26, 2021, and hereby orders the parties to disclose experts and produce reports in

11   accordance with FRCP Rule 26(a)(2) no later than February 26, 2021.

12          IT IS SO ORDERED.
13   Dated: January 15, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                2                Case No.: 2:19-cv-01791- WBS-KJN
29       [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
                   DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS
30
